DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/2/2022 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 6/2/2022. Claims 1-18 are currently pending and examined below. The earliest effective filing date of the present application is 9/8/2017.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.

Claim Rejections -35 USC §101
4.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1
Claims 1-9 are directed towards a processes (method). Claims 10-18 are directed towards apparatus (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-18 are directed toward the judicial exception of an abstract idea. Independent claims 6, 10, and 15 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method for signing a receipt of an order, comprising: 
receiving payment request information sent by a user terminal, the payment request information comprising identifier information of the user terminal, code information corresponding to the order, and payment account information, the payment request information being generated by the user terminal through scanning a payment QR code corresponding to the order on a delivery terminal; 
determining whether a to-be-paid amount corresponding to the order is greater than zero; 
returning, in response to determining that the to-be-paid amount corresponding to the order is greater than zero, a payment page corresponding to the order to the user terminal; 
displaying the payment page on an interface, and receiving a user operation on the payment page, wherein the displayed payment page comprises the to-be-paid amount corresponding to the order; 
paying, in response to the user operation, the to-be-paid amount, and receiving information of a successful payment of the to-be-paid amount from the user terminal; 
displaying, in response to receiving information of the successful payment of the to-be- paid amount from the user terminal, a customer receipt signing page corresponding to the order on the interface of the user terminal, the customer receipt signing page being capable of receiving a signature of a user and including information of the order; 
sending a signature code to the user terminal based on the identifier information of the user terminal corresponding to the order; 
prompting, on the receipt signing page, a user to input the signature code; 
determining that the signature code is correctly inputted into the receipt signing page; 
determining that a verification is passed in response to determining that the signature code is correctly inputted into the receipt signing page; and 
prompting the user to sign on the receipt signing page.
The Applicant's Specification titled "Method, Device, Electric Apparatus and Terminal Apparatus for Confirming Order Delivery" emphasizes the business need for completing an interaction. "Thus, both the payment page and the receipt signing page can be presented on the terminal device, thereby facilitating the user operation whilst improving the delivery efficiency." (Spec. [0074]). Thus, completing an interaction to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 6, 10, and 15 are directed to the abstract idea of series of steps for processing a signature of a receipt, which is considered certain methods of organizing human activity and/or mathematical concepts because the bolded claim limitations pertain to (i) fundamental economic principles or practices; and/or (ii) mathematical relationships. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of data analytics of a supply chain. Applicant's claimed invention pertains to fundamental economic principles or practices because the limitations recite an “abstract ideas [that] embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’". See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mathematical relationships because the limitations recite comparisons of to-be-paid amount to zero, which is "organizing information and manipulating information through mathematical correlations," expressly categorized under mathematical relationships.    See MPEP §2106.04(a)(2)(I).
Dependent claims 2-5, 7-9, 11-14, and 16-18 further reiterate the same abstract ideas with further embellishments, such as pushing data to a user; receiving and uploading data for storage; generating and storing a QR code; in response to a query sending a QR code, the to be paid amount being zero; collecting, encrypting, and uploading the receipt signing scenario information; sending a query request, receiving a receipt signing QR code that corresponds the order, and scanning and decrypting the QR code to obtain data, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 6, 10, and 15.
Regarding Step 2A [prong 2]
Claims 1-18 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 6, 10, and 15) include the following additional elements which do not amount to a practical application:
Claim 1. A method for signing a receipt of an order, comprising: 
receiving payment request information sent by a user terminal, the payment request information comprising identifier information of the user terminal, code information corresponding to the order, and payment account information, the payment request information being generated by the user terminal through scanning a payment QR code corresponding to the order on a delivery terminal; 
determining whether a to-be-paid amount corresponding to the order is greater than zero; 
returning, in response to determining that the to-be-paid amount corresponding to the order is greater than zero, a payment page corresponding to the order to the user terminal; 
displaying the payment page on an interface, and receiving a user operation on the payment page, wherein the displayed payment page comprises the to-be-paid amount corresponding to the order; 
paying, in response to the user operation, the to-be-paid amount, and receiving information of a successful payment of the to-be-paid amount from the user terminal; 
displaying, in response to receiving information of the successful payment of the to-be- paid amount from the user terminal, a customer receipt signing page corresponding to the order on the interface of the user terminal, the customer receipt signing page being capable of receiving a signature of a user and including information of the order; 
sending a signature code to the user terminal based on the identifier information of the user terminal corresponding to the order; 
prompting, on the receipt signing page, a user to input the signature code; 
determining that the signature code is correctly inputted into the receipt signing page; 
determining that a verification is passed in response to determining that the signature code is correctly inputted into the receipt signing page; and 
prompting the user to sign on the receipt signing page.
The bolded limitations recited above in independent claim 1 (Similarly claims 6, 10, and 15 also including a processor and a memory.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an user terminal, delivery terminal, memory, and a processor, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "As shown in Fig. 6, the computer system 600 includes a central processing unit (CPU) 601, which may execute various appropriate actions and processes in accordance with a program stored in a read only memory (ROM) 602 or a program loaded into a random access memory (RAM) 603 from a storage portion 608. The RAM 603 further stores various programs and data required by operations of the system 600. The CPU 601, the ROM 602, and the RAM 603 are connected to each other through a bus 604. An input/output (I/0) interface 605 is also connected to the bus 604." (Spec. [0103]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 6, 10, and 15) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of completing an interaction. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for signing a receipt of an order and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output to be insignificant extra-solution activity, and these additional elements used to gather and output are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses data collection, analysis and display of QR codes for payment and signature. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-5, 7-9, 11-14, and 16-18 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 6, 10, and 15 respectively, for example, pushing, in response to determining that the to-be-paid amount corresponding to the order is equal to zero, the customer receipt signing page corresponding to the order; receiving and storing receipt signing scenario information, the receipt signing scenario information being uploaded after being collected and encrypted, wherein the receipt signing scenario information comprises face image identity information of a receipt signer, geographical location information and identity information; generating and storing a receipt signing QR code corresponding to the receipt signing scenario information; sending, in response to receiving a query request, the receipt signing QR code; collecting receipt signing scenario information, encrypting the collected receipt signing scenario information, and uploading the encrypted receipt signing scenario information to corresponding to the beneficiary account, such that generates a receipt signing QR code; wherein the receipt signing scenario information comprises face information of a receipt signer, geographical location information, and identity information; and listing component identifiers and priority contribution information, but these features only serve to further limit the abstract idea of independent claims 1, 6, 10, and 15, furthermore, merely using/applying a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-18 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 6, 10, and 15) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A method for signing a receipt of an order, comprising: 
receiving payment request information sent by a user terminal, the payment request information comprising identifier information of the user terminal, code information corresponding to the order, and payment account information, the payment request information being generated by the user terminal through scanning a payment QR code corresponding to the order on a delivery terminal; 
determining whether a to-be-paid amount corresponding to the order is greater than zero; 
returning, in response to determining that the to-be-paid amount corresponding to the order is greater than zero, a payment page corresponding to the order to the user terminal; 
displaying the payment page on an interface, and receiving a user operation on the payment page, wherein the displayed payment page comprises the to-be-paid amount corresponding to the order; 
paying, in response to the user operation, the to-be-paid amount, and receiving information of a successful payment of the to-be-paid amount from the user terminal; 
displaying, in response to receiving information of the successful payment of the to-be- paid amount from the user terminal, a customer receipt signing page corresponding to the order on the interface of the user terminal, the customer receipt signing page being capable of receiving a signature of a user and including information of the order; 
sending a signature code to the user terminal based on the identifier information of the user terminal corresponding to the order; 
prompting, on the receipt signing page, a user to input the signature code; 
determining that the signature code is correctly inputted into the receipt signing page; 
determining that a verification is passed in response to determining that the signature code is correctly inputted into the receipt signing page; and 
prompting the user to sign on the receipt signing page.
The bolded limitations recited above in independent claim 1 (Similarly claims 6, 10, and 15 also including a processor and a memory.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of user terminal, delivery terminal, memory, and a processor. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a database, a processor, and a non-transitory computer readable storage medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for user terminal and delivery terminal see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; for a user terminal, delivery terminal, and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-5, 7-9, 11-14, and 16-18 merely recite further additional embellishments of the abstract idea of independent claims 1, 6, 10, and 18 respectively, for example: claims 2-5 (similarly claims 11-14)for user terminal see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network and MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; claim 7 does not include additional elements; claim 8 (similarly claim 17) for user terminal and a server see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network and MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; claim 9 (similarly claim 18)  is a server see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network and MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 6, 10, and 15 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-18 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Allowable Subject Matter Over Prior Art
6.	The reason for claims allowable subject matter over the prior art of claims 1-18 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The closest prior art of record, WO 2016037367 (“Zhang”) and 20150178814 (“Li’). Neither Zhang nor Li teach a methods or apparatus that a QR code payment and delivery system that determines the to-be-paid amount is greater than zero, returning in response to that determination a corresponding payment page, and pushing a receipt upon successful payment. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Response to Arguments
7.	Applicant's arguments filed 6/2/2022, with respect to 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues against Step 2A Prong 1 and Step 2A Prong 2 analysis with previously presented arguments. These arguments where previously addressed by the Examiner and further detail rejection has been provided above. 
	Applicant argues for the Step 2B:
    PNG
    media_image1.png
    640
    555
    media_image1.png
    Greyscale

Examiner disagrees. Applicant’s argument that the claims amount to be “significantly more” under Step 2B of the 2019 PEG analysis is not persuasive because an improvement (the scan payment and the receipt signing of the customer are completely separate) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort, see Spec. [0006]) and/or to commerce (i.e., preventing significant economic loss, e.g., see [0006] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. Further, Examiner notes that Data Engine claim set was rooted in technology and not the mere use of the computer as a tool to implement the abstract idea like Applicant’s claims, see above analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov